Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019 has been considered by the examiner. The Office notes that US 5,941,225 to Tentler (reference #7 in the IDS) does not appear to be remotely related to the disclosure (Tentler is related to archery equipment whereas the application is related to agricultural devices and valves). It is possible that an error occurred while citing references and the applicant meant to cite a different document. While the Tentler reference was considered, the Office suggests that the applicant verifies that the correct documents were cited for this application.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
Claim 37. The method of claim 16, further comprising: connecting the controller to a control system of a tractor. (While controllers 34a/34b does have some sort of outlet connection 50a/50b, notice that a control system or a tractor is not shown in the drawings).
No new matter should be entered.


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: 
The abstract exceeds the range of 50 to 150 words in length.   
Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
---“a plurality of shut-off mechanism” in claim 36 and applicable dependent claims, see at least Paras. [0022, 0054] of the application for its interpretation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-35 and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22-35 and 37-40, due to a possible claim drafting error, are dependent claims that depend on cancelled claims 1-3, 5, 7, 10-11, 16 and 18. As such, it is unclear and indefinite to what are the metes and bounds of the claimed invention. In order to expedite prosecution and based on the record, the Office will assume that claims depending on claim 1 are dependent on claim 21, claims depending on claim 2 are dependent on claim 22, claims depending on claim 3 are dependent on claim 23, claims depending on claim 5 are dependent on claim 25, claims depending on claim 7 are dependent on claim 27, claims depending on claim 10 are dependent on claim 31, claims depending on claim 11 are dependent on claim 31, claims depending on claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-26 and 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean (US 2009/0079624) in view of Werner (US 2007/0181841).
Regarding claim 21, Dean (US 2009/0079624) teaches in Figs. 1-20 (see at least Figs. 2-8) of a sectional control mechanism for an air seeder for receiving particulate (seeds/granular fertilizer) from a meter roller (1) and providing the particulate to a primary manifold (27) through which air flows to entrain the particulate, the sectional control mechanism comprising: a plate assembly (see at least 26); a plurality of particulate openings (see Fig. 2 and 7) extending through the plate assembly; a plurality of shut-off mechanisms (see at least 4 and 80) associated with the plurality of particulate openings to control a flow of material through the plurality of particulate openings, wherein each shut-off mechanism includes: a gate (4) and movable between an open state, where material can flow through the associated particulate opening, and a closed state, where the gate prevents material from flowing through the associated particulate opening; and a motor (80) connected to the gate to drive the gate between the open state and the closed state; a controller (see at least Paras. [0063-0070]) including a plurality of plates stacked together” and “the gate disposed between upper and lower plates of the plurality of plates”. However, gate valve assemblies composed of a plurality of plates and wherein the gate is provided between upper and lower plates are known in the art. 
Werner (US 2007/0181841) teaches in Figs. 1-7 (see at least of Figs. 1-2 and 5) of a gate valve used for handling bulk solids having an improved sealing and housing structure that comprises at least a housing assembly composed of a plurality of plates stacked together (14, 18, 58, 48) with openings and a reciprocating gate 40 for selectively closing off fluid communication. The device of Werner provides a simple gate valve construction while providing a reliable fluid tight sealing during operation (see at least Paras.[0004-0006, 0015-0024] for more details).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the gates valves of the device of Dean to be constructed in a similar manner as taught by Werner, wherein the gate 40 is housed and in between a plurality of stacked upper and lower plates (14, 18, 58, 48), since such a modification provides simple yet robust gate valve housing while providing a reliable fluid tight sealing during operation. Thus, the device of the combination of Dean in view of Werner meets all the limitations of claim 21
Regarding claim 22, as best understood by the Office and the limitation of the sectional control mechanism of claim 1, wherein the plate assembly comprises: a chassis including a top side, a bottom side, and at least one gate aperture extending through the chassis between the top side and the bottom side; the upper plate disposed on the top side of the chassis, wherein the upper plate includes at least one receiving opening extending through the upper plate and in flow communication with the at least one gate aperture; and the lower plate disposed on a bottom side of the chassis, wherein the lower plate includes at least one supply opening extending through the lower plate and in flow communication with the at least one gate aperture; wherein each particulate opening of the plurality of particulate openings is formed by the at least one receiving opening, the at least one gate aperture, and the at least one supply opening; and wherein each gate is at least partially disposed in the at least one gate aperture; the device of the combination meets this limitation as shown in at least Figs. 2-8 of Dean showing a portion of the housing/chassis structure and Figs. 1-2 and 5 of Werner showing particular details of the gate valve showing a plurality of stacked plates with top, bottom and lateral sides to enclose the gate and various openings to allow the gate to reciprocate and allow fluid communication in a similar manner as applicant’s invention.  
Regarding claim 23, as best understood by the Office and the limitation of the sectional control mechanism of claim 2, wherein the upper plate includes: a first outer plate including at least one outer receiving opening extending therethrough; a first intermediate plate disposed on the top of the chassis between the chassis and the first outer plate and including at least one inner receiving opening extending therethrough; 
Regarding claim 24, as best understood by the Office and the limitation of the sectional control mechanism of claim 3, wherein the lower plate includes: a second outer plate including at least one outer supply opening extending therethrough; a second intermediate plate disposed on the bottom of the chassis between the chassis and the second outer plate and including at least one inner supply opening extending therethrough; wherein the first supply opening is aligned with the second supply opening to form the at least one assembly supply opening; the device of the combination meets this limitation as shown in at least Figs. 2-8 of Dean showing a portion of the housing/chassis structure and Figs. 1-2 and 5 of Werner showing particular details of the gate valve showing a plurality of stacked plates with top, bottom and lateral sides to enclose the gate and various openings to allow the gate to reciprocate and allow fluid communication in a similar manner as applicant’s invention.  
Regarding claim 25, as best understood by the Office and the limitation of the sectional control mechanism of claim 1, wherein the controller is configured to control each gate based on a location of a distribution point associated with the gate in a field; the device of the combination meets this limitation with at least Paras. [0056-0070] of 
Regarding claim 26, as best understood by the Office and the limitation of the sectional control mechanism of claim 5, wherein the controller is configured to control each gate based on an input received from a geo-positioning system; the device of the combination meets this limitation with at least Paras. [0056-0070] of Dean teaching that a GPS control system can be used to automatically control each valve based on mapped areas by the GPS system.
Regarding claim 30, as best understood by the Office and the limitation of the sectional control mechanism of claim 1, wherein the controller is configured to: control operation of a first shut-off mechanism of the multiple ones of the plurality of shut-off mechanisms; and control operation of a second shut-off mechanism of the multiples ones of the plurality of shut-off mechanisms independent from the first shut-off mechanism; the device of the combination meets this limitation with at least Paras. [0046-0070] of Dean and Fig. 7 of Dean teaching that the valves can be controlled independently such as having some of the valves in an open position 22 and others in a closed position 23. 
Regarding claim 31, as best understood by the Office and the limitation of the sectional control mechanism of claim 10, wherein the controller is configured to: provide a first command to a first motor of the first shut-off mechanism to cause the first motor to actuate a first gate to the open state; and provide a second command to a second motor of the second shut-off mechanism to cause the second motor to actuate a second gate to the closed state such that a first particulate opening associated with the first 
Regarding claim 32, as best understood by the Office and the limitation of the sectional control mechanism of claim 1, wherein the actuator includes a shaft (7 of Dean, see also 44 in Werner) connected to the gate to drive the gate; the device of the combination meets this limitation as shown in at least Figs. 2 and 19-20 of Dean and Figs. 1-2 and 5 of Werner. 
Regarding claim 34, as best understood by the Office and the limitation of the sectional control mechanism of claim 11, wherein the shaft is a piston configured to extend and retract along a piston axis to drive the gate along the piston axis; the device of the combination meets this limitation as shown in at least Figs. 2 and 19-20 of Dean and Figs. 1-2 and 5 of Werner with the shaft being a reciprocating piston. 

Regarding claim 35, as best understood by the Office and the limitation of an air seeding system (see at least Figs. 2-10 and 19-20 of Dean) comprising: a meter assembly (35) including the meter roller, the meter assembly configured to receive particulate material from a particulate supply tank (96/98 of Dean); the primary manifold including a plurality of distribution lines connected to an air source (not shown but understood that distribution lines 27 are fluidly connected to an air source to produce the air seeding operation), the plurality of distribution lines fluidly connected to a plurality . 

Claims 27-29 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean (US 2009/0079624) in view of Werner (US 2007/0181841) as applied to claims above, and further in view of Bourgeois (US 5,429,061).
Regarding claim 27, as best understood by the Office, the device of the combination of Dean in view of Werner fails to disclose the limitation of : “the sectional control mechanism of claim 1, further comprising a plurality of sensors, wherein each sensor of the plurality of sensors is associated with a gate of the plurality of gates to provide data regarding a position of the gate”. However, position sensors/transducers/switches for detecting the position of a gate valve is well known in the art.
Bourgeois (US 5,429,061) teaches in Figs. 1-8 (see at least Figs. 3, 5 and 8) of gate valve assembly 26 comprising at least a motor 64, a threaded stem 58 and a reciprocating valve plate 52 that controls the flow of a substance in an agricultural operation. The gate valve assembly comprises a plurality of magnetic limit switches 72 and 74 that in combination with a controller, they are capable of detecting when the valve plate 52 has traveled to either the open or closed position via the interaction of 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify each gate valve of the device of the combination of Dean in view of Werner to include a similar position sensor feature via the magnetic limit switches 72 and 74 and magnet 70 to allow the system to be capable of detecting the position of the gate since such a modification aids in assisting the controller to determine the position of the gate and to stop the operation of the motor once the gate has reached the desired position as well as to be able to detect a possible fault should the gate not reach the desired position. Thus, the device of the combination of Dean in view of Werner and Bourgeois meets all the limitation of claim 27.   
Regarding claim 28, as best understood by the Office and the limitation of the sectional control mechanism of claim 7, wherein the controller is configured to stop movement of the gate based on the data provided the sensor; the device of the combination meets this limitation with Bourgeois teaching of the control systems ability to stop the motor once the gate has reached the desired position as detected by the limit switches 72/74. 
Regarding claim 29, as best understood by the Office and the limitation of the sectional control mechanism of claim 7, wherein a first one of the plurality of sensors is 

Regarding claim 33, as best understood by the Office, the device of the combination of Dean in view of Werner fails to disclose the limitation of “the sectional control mechanism of claim 11, wherein the shaft is a screw configured to rotate about a screw axis to drive the gate along the screw axis”. However, notice that while the embodiment shown in the Figures of the motor 80 of Dean is a hydraulic cylinder-piston, Dean also teaches in at least at least Para. [0048] that the motor 80 can be an electric actuator, a hydraulic cylinder actuator or an electric over hydraulic actuator. Additionally, rotary electric motor actuators with screw shafts to convert the rotary motion of the motor to linear actuation of a gate are well known in the art. 
Bourgeois teaches in at least Figs. 3 and 5 of a gate valve assembly used to control flow of an agricultural substance wherein the gate plate 52 is actuated via an electric motor 64 using a threaded shaft/screw 58 and a block 54. Rotation of the motor and threaded shaft is converted to linear motion of the gate via the block (see at least C2 L36 – C6 L42 for more details).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the hydraulic linear actuator of the gate Thus, the device of the combination of Dean in view of Werner and Bourgeois meets all the limitations of claim 33.       
 
Allowable Subject Matter
Claim 36 is allowed.
Claims 37-40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As best understood by the Office, the closest prior art are Dean (US 2009/0079624), Werner (US 2007/0181841), Bourgeois (US 5,429,061), Goodwin (US 2015/0300507), Orino (US 2011/0083747), Fye (US 5,014,730), Shivak (US 2013/0333601), Friggstad (US 8,635,963), Beujot (US 7,555,990) and Schweitzer (US 9,949,427). Werner, Goodwin, Orino and Fye teaches of various examples of gate valves having a plurality of stacked plates housing the gate similar to a feature of the claimed invention. Dean, Werner, Bourgeois Shivak, Friggstad, Beujot and Schweitzer teaches of various examples of devices used for dispensing a substance in an agricultural operation, in particular air seeders, wherein a plurality of valves are used to control the flow of particulate being dispensed by the system to a field in a similar manner as applicant’s general invention. The closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure, function and method/steps of “retrofitting an air cart (14) of an air seeding system (10), the method comprising: removing a primary manifold (24) from a meter housing (22) that houses a meter roller (28) configured to meter a flow of particulate (seed/grain/fertilizers) to the primary manifold; inserting a sectional control device (12) between the primary manifold and the meter housing, the sectional control device including a controller (34a/34b) and a plurality of shut-off mechanism (38a-38h having gates 44a-44h, screws 42a-42h and motors 41a-41h) associated with a plurality of gate apertures (36a-36h), the controller configured to individually control each of the plurality of shut-off mechanisms to individually control particulate flow through each of the plurality of gate apertures; and reattaching the primary manifold to the meter housing with the sectional control device at least partially disposed between and captures between the primary manifold and the meter housing” as claimed in at least claim 36 and as shown in at least Figs. 1a-1B of the application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753